Citation Nr: 1726555	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary in order to ensure that due process is followed, that there is a complete record upon which to decide the Veteran's claim, and to ensure that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran contends that his prostate cancer is due to exposure to herbicides during his service in the Republic of Vietnam.  In that regard, the Veteran contends that he routinely engaged in search and rescue missions while in service in the Republic of Vietnam.  Therefore, remand is required for the AOJ to attempt to secure any records that document search and rescue missions conducted by the Veteran in the Republic of Vietnam while aboard the U.S.S. Buckley (March and July 1968) and U.S.S. Radford (May and June 1969).  As noted by the deck logs received from the National Archives and Records Administration (NARA), the U.S.S. Parks was stationed in San Diego, California for the entire period in which the Veteran was assigned to it (September to December 1968). 

The Board also finds that evidence is needed to consider whether the Veteran is entitled to service connection on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Therefore, remand is necessary to afford the Veteran a VA examination in order to determine the etiology of his prostate cancer. See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 



Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repositories to obtain any records that document search and rescue missions conducted by the Veteran in the Republic of Vietnam while aboard the U.S.S. Buckley (DD-808) in March and July 1968 as well as the U.S.S. Radford (DD-446) in May and June 1969.

2. After obtaining any necessary records, afford the Veteran a VA examination to determine the etiology of his prostate cancer.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer was caused or aggravated by the Veteran's service.

A fully articulated medical rationale must be provided for any opinion expressed.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





